Exhibit 10.1

 

VIRGIN MEDIA INC.

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of [DATE] (“Grant
Date”) by and between Virgin Media Inc., a Delaware Company (the “Company”), and
[NAME] (the “Employee”).

 

1.             Grant of Restricted Stock Units.  Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Virgin Media
Inc. 2006 Stock Incentive Plan (the “Plan”), the Company hereby grants to the
Employee a maximum of [NUMBER] Restricted Stock Units.  Unless the context
otherwise requires, terms used but not defined herein shall have the same
meaning as in the Plan.

 

2.             Vesting of Restricted Stock Units.

 

(a)            Vesting Schedule.  Except as otherwise provided in this
Agreement, a number of Restricted Stock Units shall become non-forfeitable if
and only if (i) the Performance Condition set out in Exhibit A has been met and
(ii) the Employee has remained in the continuous employ of the Company from the
Grant Date through the date on which the Restricted Stock Units are settled
pursuant to Section 4 hereof.  The number of Restricted Stock Units that shall
become non-forfeitable shall be calculated in accordance with the formula set
forth in Exhibit A.

 

(b)           No Accelerated Vesting.  Notwithstanding Section 7(b)(2) of the
Plan, the Restricted Stock Units shall not vest or become non-forfeitable upon
the occurrence of an Acceleration Event.

 

(c)            Continuous Employment.  For purposes of this Agreement, the
continuous employment of the Employee with the Company shall include employment
with a Subsidiary Company, Parent Company or Affiliated Entity, and shall not be
deemed to have been interrupted, and the Employee shall not be deemed to have
ceased to be an employee of the Company by reason of the transfer of the
Employee’s employment among the Company, a Subsidiary Company, Parent Company or
Affiliated Entity.

 

3.             Forfeiture of Restricted Stock Units.

 

(a)            Any Restricted Stock Units that have not theretofore become
non-forfeitable shall be forfeited if the Employee ceases to be continuously
employed by the Company prior to the date on which the Restricted Stock Units
are settled pursuant to Section 4 hereof.  In the event of a forfeiture,
forfeited Restricted Stock Units shall cease to be outstanding and the Employee
shall cease to have right, title or interest in, to or on account of the
forfeited Restricted Stock Units or any underlying shares of Common Stock.

 

(b)           For the purposes of this Agreement, where the Employee ceases to
hold an office or employment with the Company because his employment is
terminated by his employer without notice or where he terminates his employment
with or without notice, his employment shall be deemed to cease on the date on
which the termination takes effect or, if earlier, the date of giving notice. If
the Employee’s employment is terminated by his employer with notice his
employment shall be deemed to cease on the date when such notice expires.

 

4.             Settlement of Restricted Stock Units.  Upon Restricted Stock
Units becoming non-forfeitable in accordance with Section 2 of this Agreement,
each such Restricted Stock Unit shall entitle the Employee to, in the discretion
of the Committee, one share of Common Stock or an amount of cash equal to the
Fair Market Value of one share of Common Stock determined as of the date on
which such Restricted Stock Units become non-forfeitable.  Settlement of the
Restricted Stock Units shall occur on the “Prescribed Date” as nominated by the
Committee. The Prescribed Date shall be a date on or after the date on which the
Company’s annual audited financial statements for the year ending December 31,
2010 are filed with the SEC but shall not, in any event, be a date later than
April 30, 2011.  In determining the Prescribed Date, the Committee shall take
into account closed trading periods for the Common Stock and the Company’s
Insider Trading Policy.  If settlement is made in the form of shares of Common
Stock, such shares shall be evidenced by book entry registration or by a
certificate registered in the name of the Employee.

 

5.             Dividend, Voting and Other Rights.  The Employee shall have none
of the rights of a shareholder with respect to any shares of Common Stock
underlying the Restricted Stock Units, including the right to vote such shares
and receive any dividends that may be paid thereon until such time, if any, that
shares of Common Stock are delivered to the Employee in settlement thereof;
provided, that, upon the occurrence of an event set forth in Section 9 of the
Plan, the Restricted Stock Units shall be subject to adjustment pursuant to
Section 9 of the Plan.

 

 

--------------------------------------------------------------------------------


 

6.             No Special Employment Rights.  Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to obligate the Company to continue the employment of the Employee
for any period.

 

7.             Withholding.  It shall be a condition to the vesting of any
Restricted Stock Units, the payment of cash hereunder, or the issuance of shares
of Common Stock hereunder, as the case may be, that the Employee shall pay, or
make provisions for payment of, all income, employment or other tax (or similar)
and social security (or similar) withholding requirements in a manner that is
satisfactory to the Company for the payment thereof.

 

8.             Miscellaneous.

 

(a)           Except as otherwise expressly provided herein, this Agreement may
not be amended or otherwise modified in a manner that adversely affects the
rights of the Employee, unless evidenced in writing and signed by the Company
and the Employee.

 

(b)           All notices under this Agreement shall be delivered by hand, sent
by commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the Employee at
the address on file with the Company’s Payroll Department and to the Company at
909 Third Avenue, Suite 2863, New York, NY 10022, or at such other address as
may be designated in a notice by either party to the other.

 

(c)           The Company shall not be obligated to issue any shares of Common
Stock or other securities pursuant to this Agreement if the issuance thereof
would result in a violation of any applicable federal and state securities laws.

 

(d)           Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Employee
under this Agreement without the Employee’s consent, except to the extent
necessary to comply with applicable law.

 

(e)           This Agreement is subject to the terms and conditions of the
Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  The Committee, acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein, have the right to determine any questions that arise
in connection with this Agreement.

 

(f)            Each provision of this Agreement shall be considered separable. 
The invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

 

(g)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

(h)           The failure of the Company or the Employee to insist upon strict
performance of any provision hereunder, irrespective of the length of time for
which such failure continues, shall not be deemed a waiver of such party’s right
to demand strict performance at any time in the future.  No consent or waiver,
express or implied, to or of any breach or default in the performance of any
obligation or provision hereunder shall constitute a consent or waiver to or of
any other breach or default in the performance of the same or any other
obligation hereunder.

 

(i)            This Agreement is a matter entirely separate from any pension
right or entitlement that the Employee may have and from his or her terms and
conditions of employment, and, in particular (but without limiting the
generality of the foregoing), if the Employee leaves the employment of the
Company and any Parent Company, Subsidiary Company or Affiliated Entity or
otherwise ceases to be an employee thereof, he or she shall not be entitled to
any compensation for any loss of any right or benefit or prospective right or
benefit under this Agreement which he or she might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise howsoever.

 

(j)            No term in this Agreement is enforceable under the Contract
(Rights of Third Parties) Act 1999, but this does not affect any rights or
remedy of a third party which exists or is available apart from such Act.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

By:

 

 

Name:  

 

 

Title:

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

 

 

By:

 

 

Name:  

 

 

 

--------------------------------------------------------------------------------